Citation Nr: 0530902	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  91-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected schizophrenia. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to November 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1990 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO).  

This case was remanded by the Board for additional 
development in July 1991, March 1994, February 1998, and 
October 2003.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After a review of the record, the Board determines further 
compliance with the Board's remand directives are needed.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Public records show that the veteran was incarcerated in a 
Federal prison in Puerto Rico, beginning in 2002 and he was 
still incarcerated as of December 2004.  The veteran failed 
to report for a schedule VA examination in June 2002 because 
he was incarcerated, and he failed to report for another VA 
examination in April 2005 for a reason not shown in the 
record.  It is not clear from the present record whether the 
veteran is still incarcerated. 

In its October 2003 remand, the Board requested records of 
the Social Security Administration (SSA) in conjunction with 
any SSA decision on the veteran's claim for disability. The 
SSA records obtained pertain to a disability claim for the 
veteran's daughter.  It is still unclear whether the veteran 
himself is receiving SSA disability benefits.  
Under the circumstances, this case is REMANDED for the 
following:

1. Ask the veteran if he has received 
treatment for his service-connected 
psychiatric disability since 1996, and, 
if so, where and assist the veteran in 
obtaining any records he so identifies. 

2. Contact the Federal Prison authorities 
in Guaynabo, Puerto Rico, to determine 
whether the veteran is still 
incarcerated.  If the veteran is 
incarcerated, make alternative 
arrangements for a psychiatric 
examination.  If an examination cannot be 
conducted, then document the reason for 
the record or document the efforts to 
examine the veteran. 

If the veteran is not incarcerated, 
schedule a VA psychiatric examination to 
determine the current level of impairment 
due to service-connected schizophrenia.  
The claims folder should be made 
available to the examiner for review. 

3. Ask the SSA if there is a record of 
awarding the veteran SSA disability 
benefits.  If so, obtain copies of the 
SSA determination and of medical records 
that supported the claim. 

4. After the above development, 
adjudicate the claim.  
If the claim remains denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

